Citation Nr: 0423051	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  00-21 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for tinnitus.  

2.	Entitlement to service connection for a right knee 
disability.

3.	Entitlement to service connection for a right ankle 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from July 1956 to July 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating action that 
denied the claims currently on appeal, as well as a claim for 
bilateral hearing loss.  In January 2003 the veteran appeared 
and gave testimony at a hearing at the RO before the 
undersigned.  A transcript of this hearing is of record.  

In a decision of June 2003, the Board granted service 
connection for bilateral hearing loss and remanded the issues 
of service connection for tinnitus, a right ankle disorder, 
and a right knee disorder to the RO for further development.  
That development having been completed, these issues are now 
before the Board for further appellate consideration at this 
time.  


FINDINGS OF FACT

1.  Tinnitus was not shown during service or for many years 
thereafter and the veteran's current tinnitus is unrelated to 
service.  

2.  The veteran's complaints of right knee pain during 
service were acute and transitory and resolved without 
residuals: the veteran's current right knee disorder was not 
demonstrated until many years subsequent to service and is 
unrelated thereto.  

3.  The veteran's complaints of right ankle pain during 
service were acute and transitory and resolved without 
residuals: the veteran's current right ankle disorder was not 
demonstrated until many years subsequent to service and is 
unrelated thereto.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  

2.  A right knee disability was not incurred in or aggravated 
by service 38 U.S.C.A. § 1131: 38 C.F.R. § 3.303(2003).  

3.  A right ankle disability was not incurred in or 
aggravated by service, nor may the incurrence of arthritis in 
the right knee be so presumed.  38 U.S.C.A. §§ 1101,1112, 
1113, 1131, 1137 (West 2002): 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

The Board notes that in Pelegrini v. Principi, No. 01-944, 
U.S. Vet App. (June 24, 2004) the United States Court of 
Appeals for Veterans Claims (Court) found that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2003) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In a letter dated in January 2002, the RO informed the 
veteran of the evidence the RO would obtain on his behalf, 
and what evidence the veteran was responsible for obtaining.  
The RO identified those records it had requested for the 
veteran, what evidence it would obtain, and what evidence the 
veteran was responsible for obtaining.  The notices also 
invited him to submit evidence, and thereby put him on notice 
to submit relevant evidence in his possession.  The January 
2002 letter informed the veteran of the evidence needed to 
substantiate his claim.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was a remand so that the notice 
could be provided.  The veteran essentially received that 
remedy when the RO provided notice in January 2002.  VA has 
thereby met its obligation to notify the appellant of the 
evidence needed to substantiate his claims and of what 
evidence he was responsible for obtaining. See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, while the appellant has identified sources of 
medical evidence that have not been associated with the 
claims folder, the VA attempts to contact these sources and 
procure additional clinical records have not been successful 
and the veteran did not respond to a September 2003 letter 
from the VA that sought his assistance in obtaining these 
records.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim. 
38 U.S.C.A. § 5103A(d).  The veteran was afforded 
examinations and VA obtained medical opinions in January 
2004.  

The Board therefore finds that, there is no further action 
that could assist the veteran in substantiating his claims. 
Therefore, the Board will address the merits of the 
appellant's claims.

I.	Factual Basis  

On the veteran's July 1956 examination prior to service 
entrance no pertinent abnormalities were noted on clinical 
evaluation.  Service medical records reveal that the veteran 
was seen in August 1957 with complaints of pain in the right 
leg from the knee to the ankle.  A physical examination and 
an x-ray were reported to be negative.  On physical 
examination in November 1959, no pertinent abnormalities were 
noted on clinical evaluation.  It was noted that the veteran 
had been treated for complaints of swelling in the right 
ankle after prolonged standing.   In November 1960 the 
veteran was noted to have first-degree pes planus and was 
provided with supports.  On the veteran's July 1960 
examination prior to service discharge no pertinent 
abnormalities were reported on clinical evaluation.  In the 
Physician's Summary it was noted that the veteran had had 
pain in the right ankle and knee in November 1956, which was 
thought to be due to pes planus.  It was noted that the 
veteran wore arch supports with some relief.  

During private treatment in Octobers 1984 the veteran was 
noted to complain of stiffness in the knees, wrists, and 
feet.  The assessments included arthralgias.  In March 1997 
the veteran was again noted to complain of chronic pain in 
the wrists, knees, hands, neck, back, shoulders and abdomen.  

In April 1998 the veteran was seen by the VA for the 
treatment of various complaints, including pain in the right 
knee.  

During private treatment in March 1999, the veteran's 
complaints included pain all over, to include the back, legs, 
ankles, and arms.  

In a statement dated in December 2000, M.B. Kronenberger, 
M.D., enclosed the results of a recent hearing examination.  
Dr. Kronenberger concluded that the hearing test showed noise 
induced hearing loss, and that the most likely cause of the 
hearing loss was exposure to noise from aircraft and weaponry 
during service.

At a hearing at the RO before the undersigned conducted in 
January 2003, the veteran testified that he began to notice 
pain in the ankles and knees when he began to wear combat 
boots during service.  He said that he sought treatment and 
was provided with shoe inserts while in the service.  The 
veteran believed that he received treatment for these 
problems at least once during the 1960s, but began to receive 
more treatment in the 1970s.  He said that he continued to 
wear the military provided inserts in his shoes until they 
wore out.  The veteran also said that he was exposed to loud 
noises during service and began to notice ringing in the ears 
during weapons training.  He reported treatment for tinnitus 
during service.  

In June 2003, the Board granted service connection bilateral 
hearing loss.  This is the veteran's only service-connected 
disease or disability.

After a VA ear examination in January 2004, the diagnoses 
included bilateral constant tinnitus.  The doctor noted that 
the veteran's service medical records showed no evidence of 
tinnitus and no history of such was reported on his 
separation examination.  The examiner opined that the 
veteran's hearing loss and tinnitus had their onset after 
service, and concluded that his tinnitus was not related to 
acoustic trauma during service.  He disputed Dr. 
Kronenberger's opinion as to the etiology of the veteran's 
hearing loss.  He believed that presbycusis was the likely 
etiology of the veteran's tinnitus.  Presbycusis is a 
"lessening of hearing acuteness resulting from degenerative 
changes in the ear that occur esp[ecially] in old age."  
Godfrey v. Brown, 8 Vet App 113 (1995) (citing Webster's 
Medical Desk Dictionary 572 (1986)).

Following a VA orthopedic examination in January 2004 the 
impressions were sprain of the right knee and chronic right 
ankle pain.  An X-ray of the right knee showed joint space 
narrowing of the medial compartment that represented 
degenerative joint disease.  An X-ray of the right ankle was 
normal.  The doctor reviewed the veteran's service medical 
records and commented that he did not believe that there was 
a relationship between the veteran's knee and ankle pain and 
his pes planus.  The doctor concluded that the veteran's 
complaints of knee and ankle pain were the result of the 
general aging process, and were also somewhat related to 
obesity.  

                                                   II.  Legal 
Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003). 
Service connection for degenerative arthritis may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year subsequent to discharge 
from service. 38 U.S.C.A. §§ 1101,1112, 1113, 1137 (West 
2002): 38 C.F.R. §§ 3.307, 3.309 (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

For the showing of a chronic disease during service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required where the 
condition noted in service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  

Tinnitus

The veteran's representative has pointed out that the VA 
examiner opined that the veteran's currently service 
connected hearing loss was not in fact related to in service 
noise exposure, and has argued that the examiner's opinion 
showed that the examiner misunderstood the purpose of the 
examination, and tainted his opinion with regard the etiology 
of the veteran's tinnitus.  Although hearing loss has been 
established for hearing loss largely on the basis of Dr. 
Kronenberger's opinion, the VA examiner was not bound to 
agree with that opinion.  

The Board has the obligation to weigh the evidence, and if 
there were multiple opinions, would be required to choose 
which opinions had the most probative valued.  As the record 
now stands, with regard to tinnitus, the only medical opinion 
consists of that provided by the VA examiner.  Dr. 
Kronenberger did not provide an opinion with regard to 
tinnitus.

The evidence in favor of the veteran's claim consists of the 
fact that the veteran reported in service noise exposure, 
service department medical records show that he served in the 
Air Force, around Air Force bases, and that he has reported a 
history of tinnitus continuing since service.

However, the Board must weigh this evidence against the fact 
that tinnitus was not reported in the contemporaneous service 
medical records, or in the medical record for many years 
after service.  The record documents that the veteran first 
reported tinnitus on his claim for VA benefits received in 
April 1998, nearly 38 years after service.  Finally, although 
the veteran had in-service noise exposure, there is no 
competent medical evidence linking the current tinnitus to 
such noise exposure.  The only medical opinion is against a 
link between the current tinnitus and service.  The medical 
opinion was the product of a review of the record and an 
examination.  

The Board finds the contemporaneous record and the single 
medical opinion to be more probative than the veteran's 
reports made many years after service.  Accordingly the Board 
concludes that the weight of the evidence is against the 
veteran's claim for service connection for tinnitus.

Right Ankle and Knee

The veteran's representative has also disputed the VA 
examiner's opinion regarding the etiology of the current 
right ankle and knee disabilities.  The representative argues 
that the examiner only expressed an opinion as to the 
relationship between the current ankle and knee disabilities 
and pes planus, thereby only expressing an opinion as to 
"secondary" service connection, and did not express an 
opinion on "direct" service connection.  However, the 
examiner clearly ruled out a link between current right ankle 
and knee disabilities and disease or injury in service.  The 
examiner noted, essentially, that the only relevant disease 
or injury in service consisted of the notation of pes planus.  
The examiner also clearly attributed the current ankle and 
knee disabilities to post service events, namely advancing 
age and obesity.

The VA doctor who conducted the January 2004 orthopedic 
examination undertook a thorough review of the complete 
record and a thorough clinical evaluation.  There is no other 
medical opinion as to the relationship between a disease or 
injury in service and current right ankle and knee 
disabilities.  .  

The service medical records do reference complaints of right 
knee and ankle pain while the veteran was on active duty.  
However, these complaints were acute and transitory, inasmuch 
as they were not reported in later service medical records, 
including the examination for service separation, and no 
right knee or right ankle pathology noted on clinical 
evaluation conducted during the veteran's separation 
examination.  The clinical evidence of record fails to reveal 
any relevant post-service findings regarding either the right 
ankle or right knee until the 1980s, almost 25 years 
subsequent to service discharge.  There was no evidence of 
arthritis in the right knee until January 2004, more than 40 
years after service discharge.  

The record contains no competent medical evidence that does 
relate his current knee and ankle complaints to service or to 
the acute and transitory knee and ankle complaints noted 
therein.  

The evidence favorable to the veteran's claim consists of the 
single episode of right knee and ankle pain, and his 
relatively recent report of a continuity of symptomatology.  
Weighing this evidence against the only medical opinion, and 
the silent contemporary record, the Board finds that the 
evidence is against the grant of service connection for right 
ankle or knee disabilities.  The Board therefore concludes 
that service connection for the veteran's right ankle and 
right knee disabilities is not warranted.  


ORDER

Service connection for tinnitus is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a right ankle disorder is denied.  


                  
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



